Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Robert Xu, on 09/20/2021.

Claim 1. (Currently Amended) A mainboard, comprising: 
a board body;
a preset number of Purley platform central processors; and 
one or more memories, wherein 
the preset number of Purley platform central processors and the one or more memories are installed on the board body; 
the preset number of Purley platform central processors are sequentially connected with each other, and each of the memories is connected to one of the preset number of Purley platform central processors;

each of the Purley platform central processors is configured to burn the to-be-burned data when receiving the to-be-burned data transmitted by the memory connected with the Purley platform central processor, to have a function corresponding to the to-be-burned data, wherein each of the Purley platform central processors comprises: a field programmable gate array FPGA chip configured to: determine a programming language corresponding to the to-be-burned data among one or more predefined programming languages; and burn the to-be-burned data using the determined programming language to cause the Purley platform central processor to have the function corresponding to the to-be-burned data. 

Claim 2. (Canceled) 

Claim 11.  (Canceled)










Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Luo (US PGPub 20180364784), in view of Itaya (US Patent 4504906), in view of Nelvin (US Patent 6708283), in view of Wu (US PGPub 20050204395), and further in view of Peng (US PGPub 20140189278) failed to disclose: a mainboard, comprising: a board body; a preset number of Purley platform central processors; and one or more memories, wherein the preset number of Purley platform central processors and the one or more memories are installed on the board body; the preset number of Purley platform central processors are sequentially connected with each other, and each of the memories is connected to one of the preset number of Purley platform central processors; each of the memories is configured to: receive to-be-burned data inputted from outside, and transmit the to-be-burned data to the Purley platform central processor connected with the memory; and each of the Purley platform central processors is configured to burn the to-be-burned data when receiving the to-be-burned data transmitted by the memory connected with the Purley platform central processor, to have a function corresponding to the to-be-burned data, wherein each of the Purley platform central processors comprises: a field programmable gate array FPGA chip configured to: determine a programming language corresponding to the to-be-burned data among one or more predefined programming languages; and burn the to-be-burned data using the determined programming language to cause the Purley platform central processor to have the function corresponding to the to-be-burned data, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Luo, Itaya, Nelvin, Wu and Peng discloses of a mainboard, comprising: a board body; a preset number of Purley platform central processors; and  one or more memories, wherein the preset number of Purley platform central processors 
Individually, Luo teaches that the processor subsystem is selected from the fourteenth generation (14G) Intel Purely platform central processing unit (CPU) portfolio. The CPU portfolio will consist of various processors that are contained in a package, which includes a CPU core die and non-CPU core die, in what Intel refers to as the Multi-Chip Package (MCP) configuration

Itaya teaches that each of the CPU is sequentially and cyclically interrogated as to whether use of the common bus thereby is necessary. It it is necessary, then that CPU acquires use of the common bus, and data transfer is performed over the bus. Numeral denotes a set of control lines, over which signals are transmitted to assign permission for each of the CPUs 12-0 to 12-N to use common bus, with these signals representing codes and being generated in a sequentially varying cyclic manner as described hereinafter.
Nelvin teaches that each CPU consists of one or more central processors that reside on a CPU board along with associated memory and registers and a "north-side" PCI bridge interface processor.
Wu teaches that a burn unit reads data stored in the storage unit through the central processing unit and burns data onto optical disk data storage materials for the convenience of carriage.
Peng teaches of a system, where the system includes a CPU, a memory, and a data transmission bus, where data is transmitted between the CPU and the memory through the data 

However, the prior art, Luo, Itaya, Nelvin, Wu and Peng failed to disclose as cited above. Claim 10 is another system claim, containing the similar allowable subject matter as the claim 1 and additional limitation such as server with a mainboard. Therefore, claims 1, 3-10 and 12-18 are allowed while claims 2 and 11 are canceled.
 
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 






/JAE U JEON/Primary Examiner, Art Unit 2193